Citation Nr: 0604333	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  04-35 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of spinal 
meningitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from March 1951 to April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  The veteran's residuals of spinal meningitis were not 
caused or aggravated by his active military service from 
March 1951 to April 1955.  


CONCLUSION OF LAW

Service connection for residuals of spinal meningitis is not 
established.  38 U.S.C.A. §§ 1110,  5107 (West 2002); 
38 C.F.R. § 3.303 (2005). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 2 Vet. App. 
492, 494 (1992).  There are no post-service medical records 
in the veteran's claims folder.  Therefore, there is no 
competent medical evidence of record to show that the veteran 
has a current disability.  

At his June 2004 Decision Review Officer (DRO) hearing, the 
veteran testified that he saw three private doctors and was 
treated at three hospitals.  The DRO stated that the veteran 
would be provided with a release form to sign so the RO could 
attempt to secure his private medical records.  In the August 
2004 statement of the case (SOC), the DRO stated that the 
veteran did not return the release form.  Additionally, there 
is no evidence that the veteran received treatment at a VA 
medical facility.  Thus, there is no evidence of record 
showing that the veteran has a current disability.  

Additionally, there is no evidence that the veteran had 
spinal meningitis while in service.  The veteran's service 
medical records (SMRs) are not of record.  The RO attempted 
to secure them from the National Personnel Records Center 
(NPRC), which responded that the records may have been 
destroyed in a fire in 1973.  The NPRC could not confirm the 
existence of the veteran's SMRs, only the fact that if they 
had been stored at the NPRC, they would have been stored in 
an area destroyed by the fire.  The RO requested the 
veteran's inpatient clinical records, but was notified that 
those records were not available.  The only records the RO 
was able to secure were morning reports from 1951 which show 
that the veteran was admitted to the hospital from March 29, 
1951, to April 24, 1951.  There is no indication whatsoever 
on the morning reports as to why the veteran was 
hospitalized.  

Even if the Board were to assume that the veteran had spinal 
meningitis while serving in the military, there is no 
evidence that he has a current disability, as stated above.  
Further there is no evidence to support a finding that any 
treatment the veteran had in service has caused a disability 
many years later.   

The Board notes that Mr. C. W., who was in the same company 
as the veteran, submitted a notarized statement indicating 
that the veteran became sick during basic training.  C. W. 
stated that the veteran was later sent to the hospital and 
did not return to the company for the remainder of basic 
training.  C. W. indicated that at first he heard that the 
veteran had pneumonia, but later heard it was meningitis.

While this statement has probative value, competent medical 
evidence is required in order to grant service connection for 
this claim.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

Given that there is absolutely no medical evidence of record 
indicating that the veteran had spinal meningitis in service 
or after service, or that he suffers from a current 
disability that could be linked to his service by medical 
evidence, the preponderance of the evidence is against 
service connection for residuals of spinal meningitis.  
38 U.S.C.A. § 5107(b).  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in February 2002, as well as information provided in 
the August 2004 statement of the case (SOC), the RO advised 
the veteran of the evidence needed to substantiate his claim 
and explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the August 2004 SOC includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice in 
February 2002, prior to the adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The RO 
did not specifically ask the veteran to provide any evidence 
in his possession that pertains to the claim. Id. at 120-21.  
However, the Board is satisfied that the February 2002 VCAA 
notice and the August 2004 SOC otherwise fully notified the 
veteran of the need to give VA any evidence pertaining to his 
claim, such that there is no prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).   See 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).

When a veteran's service medical records are not available, 
VA's duty to assist, and the Board's duty to provide reasons 
and bases for its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule are heightened.  See 
Moore (Howard) v. Derwinski, 1 Vet. App. 401, 404 (1991).  
That duty includes obtaining medical records and medical 
examinations where indicated by the facts and circumstances 
of the individual case.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  

"Full compliance with the [statutory duty to assist] also 
includes VA assistance in obtaining relevant records from 
private physicians when [the veteran] has provided concrete 
data as to time, place, and identity."  Olson v. Principi, 
480, 483 (1992).  The veteran provided names of his private 
physicians but did not provide authorizations for the release 
of any private medical records.  While the duty to assist is 
neither optional nor discretionary (See Littke v. Derwinski, 
1 Vet. App. 90, 92 (1991)), the duty is not always a one-way 
street; nor is it a "blind alley."  Olson, 3 Vet. App. at 
483.  "The VA's 'duty' is just what it states, a duty to 
assist, not a duty to prove a claim with the veteran only in 
a passive role."  Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) (citations omitted).  

With respect to the duty to assist, the RO has secured 
morning reports indicating times when the veteran was 
hospitalized.  In this case, the RO has made all reasonable 
efforts to assist the veteran in the development of his 
claim.  While additional attempts to obtain information can 
always be undertaken, the Board finds that such an additional 
attempt, in light of the efforts already performed in this 
case, can not be justified.  Therefore, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R.  § 3.159 (c)(4) (2005).  As the record 
is devoid of any medical records, the Board finds no basis 
for a VA examination to be obtained.


ORDER

Service connection for residuals of spinal meningitis is 
denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


